TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2014



                                       NO. 03-13-00562-CV


                                Favor Ministries, Inc., Appellant

                                                 v.

                                     Buttross V, Inc., Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on July 16, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to that court for further proceedings. The appellee shall pay all costs relating to this appeal, both

in this Court and the court below.